While I concur in the result in this case and generally with what is said in the opinion prepared by Judge Gronna, I think the conclusions stated therein as to the ownership of the property of the parties prior to the commencement of this action are too favorable to the plaintiff. In my judgment all of the property was owned by the husband and wife as partners and the agreement to that effect made in 1946 was but a ratification of a previously existing state of facts. Nevertheless, I agree that the division of property made by the trial court was just.
I think the record clearly discloses that it is for the best interest of both parties that the control and management of the dry cleaning establishment be left in plaintiff's hands. Both the value placed upon that establishment and the manner in which plaintiff is required to pay to the defendant the *Page 332 
amount of his interest therein are fair. I think too that it was proper to award the homestead to the plaintiff although in my view it was paid for with partnership funds. The amount of defendant's interest in the homestead was a proper charge against him for his cost to the partnership in loss of services, for medical and hospital bills and for wrecked automobiles which the record clearly shows resulted, in the main, from his own indiscretions.
NUESSLE, J., concurs.